Citation Nr: 1341539	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-12 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for sinusitis.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that, in part, reopened and denied the previously denied claims of service connection for sinusitis and a bilateral wrist disability.  

The Veteran presently seeks to reopen the claims for sinusitis and a bilateral wrist disability, previously denied in March 2001, December 2006 and February 2007.  The Veteran did not appeal those decisions, and in order for VA to review the merits of each claim, she must submit new and material evidence.  Therefore, the Board is required to address this aspect of the issues regardless of the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  

The issue of service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for sinusitis and a bilateral wrist disability was last finally denied by the RO in February 2007.  

2.  Evidence received since the February 2007 RO decision relates to an unestablished fact necessary to substantiate the claims for sinusitis and a bilateral wrist disability, and raises a reasonable possibility of substantiating the claims.  

3.  It is at least as likely as not that the Veteran's chronic sinusitis was first manifested in service.  

4.  A right wrist disability was not shown in service or until many years thereafter, and there is no credible or competent probative medical evidence that any current right wrist disability is related to service.  


CONCLUSIONS OF LAW

1.  The unappealed February 2007 rating decision that last denied service connection for sinusitis and a bilateral wrist disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Additional evidence received since the February 2007 rating decision that denied service connection for sinusitis and a bilateral wrist disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The Veteran's sinusitis was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

4.  The Veteran does not have a right wrist disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Given the favorable disposition of the decision to reopen the claims of service connection for sinusitis and a bilateral wrist disability, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Based on the communications sent to the Veteran and her representative over the course of this appeal, she clearly has actual knowledge of the evidence she is required to submit in this case and, based on her contentions as well as the communications provided to her by VA, it is reasonable to expect that she understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the claim for sinusitis, and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  Further, neither the Veteran nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Board personal hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from a veterans service organization.  The representative and the AVLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to her service and suggested the submission of additional relevant evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims for service connection.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Medically competent evidence is not required in every case to 'indicate' that the claimant's disability [or symptoms] 'may be associated' with the claimant's service.   Dellosa v. Shinseki, 2013 WL 5098277 (C.A.Fed.) (confirming the holdings of Colantonio v. Shinseki, 606 F.3d 1378 (2010) and Waters v. Shinseki, 601 F.3d 1274, 1276-77 (2010)).  

Concerning the claim for a right wrist disability, the lower nexus standard as enumerated in Waters and Colantonio is not satisfied.  The Board concludes that an examination is not needed because there is no credible and probative evidence establishing an in-service event, injury or disease, including on a presumptive basis and that any claimed disability may be related to the Veteran's military service.  Additional analysis of the Veteran's lay assertions is provided below.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Although the RO found that new and material evidence had not been received to reopen the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for chronic sinusitis and a bilateral wrist disability was last finally denied by the RO in February 2007.  There was no appeal of that rating decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

In this case, the Veteran did not submit any new and material evidence within the year following the February 2007 rating decision, nor did she file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In the March 2001 rating decision, the RO denied service connection for sinusitis and a bilateral wrist disability because there was no evidence of chronic sinusitis in service, no evidence of any wrist problems until many years after service, and no link between the Veteran's current complaints and service.  In the December 2006 rating decision, the RO denied service connection because the Veteran did not submit any additional evidence to support her claims.  In February 2007, the RO denied the claims because the additional evidence showed only recent treatment for chronic sinusitis and bilateral wrist problems, and did not include any evidence relating the current disabilities to service.  Thus, in order for the Veteran's claims to be reopened, new and material evidence must have been added to the record since the February 2007 rating decision that addresses these bases.  

Relevant evidence submitted and obtained since the February 2007 rating decision includes the Veteran's testimony at a videoconference hearing before the undersigned in March 2011, and a statement from a private physician to the effect that the Veteran's current symptoms of sinusitis and bilateral wrist pain were at least as likely as not related to the symptoms she had in service.  The Veteran's testimony and the examination report are presumed credible for the limited purpose of reopening the claims.  See Justus, 3 Vet. App. at 512-513.  The examination report addressed the basis for the previous denial and is sufficient to reopen the claims for sinusitis and a bilateral wrist disability.  Thus, the evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addressed the basis on which the Veteran's claims were previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claims are reopened.  

Having determined that the Veteran's claims are reopened, the Board must next determine if it will be prejudicial to her if the Board addresses the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Concerning the claim for chronic sinusitis, given the favorable decision on the merits of this claim, the Board finds that the Veteran will not be prejudiced by the Board proceeding with the adjudication of this case.  Id.  

With respect to the claim for a left wrist disability, the Board finds that additional development must be undertaken prior to appellate review.  Further discussion of this issue will be addressed in the remand portion of this decision.  

Concerning the claim for a right wrist disability, the Veteran was notified of VA's duty to assist her in obtaining evidence, of what evidence was required to sustain her claim, and what evidence has already been obtained.  The Veteran was notified of her responsibility to submit evidence which showed that she had a left wrist disability at present which had its onset in service, and why the current evidence was insufficient to award the benefits sought.  The Veteran's STRs and all VA and private medical records have been obtained and associated with the claims file.  Based on a review of the claims file, the Board finds that VA's duty to assist and notify the Veteran has been completed, and that she will not be prejudiced by the Board proceeding to review this issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Chronic Sinusitis

The Veteran contends that her current sinus problems began in service and that she has had chronic sinusitis ever since.  The Veteran testified that she did not have any sinus problems prior to service and that her symptoms began shortly after she entered service while assigned to Ft Jackson.  The Veteran testified that she was diagnosed with sinusitis in 1984, while in service, and that she has been treated with antibiotics for over 25 years since her discharge from service.  

In this case, the Veteran's STRs showed that she was treated for upper respiratory problems on a couple of occasions in service, generally diagnosed as cold symptoms and upper respiratory infections (URI).  When seen in February 1984, the examiner also noted a history of frequent sinusitis.  A chest x-ray study showed no evidence of air or fluid in the lungs and the sinuses were clear.  The assessment was URI.  

Post service medical records showed that the Veteran was treated for chronic respiratory problems, including bronchitis and sinusitis since the late 1990s.  The first diagnosis of sinusitis in the medical reports of record was in August 1999.  A letter from a private physician, Dr. H.J. Marion, dated in April 2011, was to the effect that the Veteran has been treated for chronic sinusitis since March 2001.  The physician indicated that he reviewed the Veteran's STRs and opined that it was at least as likely as not that the Veteran's current, chronic symptoms of sinusitis was related to the symptoms she had in service.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, the private physician's explanation as to nature and onset of the Veteran's current chronic sinusitis and its relationship to service, provides additional support for concluding that her chronic sinusitis was first manifested in service.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for chronic sinusitis is warranted.  

Wrist Disability

The Veteran contends that her current bilateral wrist problems began in service and believes that it was caused by her duty assignment as a clerk typist.  The Veteran testified that she had chronic bilateral wrist pain in service, but did not seek medical attention because she didn't want to get "written up" or "disciplined," and avoided going on sick call as much as possible.  (T p.11).  The Veteran testified that she was treated for bilateral wrist problems by VA a few weeks after her release from service, and that she has had chronic bilateral wrist problems ever since.  

Historically, the STRs do not show any complaints, treatment, abnormalities or diagnosis for any wrist problems in service.  Likewise, the Veteran made no mention of any wrist problems on an annual examination in November 1983, and no pertinent abnormalities were noted on examination.  In July 1984, the Veteran executed a statement of option, and declined to undergo a medical examination for separation from service.  

Post service records showed that the Veteran was seen at a VA emergency room (ER) for left wrist pain in October 1984.  At that time, the Veteran denied any history of trauma and reported that her wrist pain began when she was doing push-ups the night before.  The Veteran made no mention of any right wrist problems or any prior history of wrist problems.  X-ray studies revealed a well circumscribed benign cystic lesion on the left lunate bone.  When evaluated by VA orthopedic services the following day, the Veteran reported that her left wrist pain had resolved.  An examination of the Veteran's hand was normal.  

A VA outpatient note dated in May 1991, showed that the Veteran complained of left wrist pain of three days duration, but that she could not wait to be evaluated and left the facility.  The report did not include any findings or diagnosis.  

A private medical report showed that the Veteran was first seen for bilateral hand pain in October 2002.  At that time, the Veteran reported chronic bilateral hand pain since she was in the Army.  The assessment was possible carpal tunnel syndrome or tenosynovitis.  An addendum report indicated that x-ray studies showed a large benign cyst in the left lunate without signs of avascular necrosis, and that the right wrist was normal.  

VA and private medical records showed that the Veteran was seen for bilateral wrist pain on several occasions from 2002 to the present.  Although the Veteran was evaluated by various healthcare providers and underwent CT scans and x-ray studies, other than the benign cyst on the lunate bone and a similar tiny benign cyst in the capitate of the left wrist (shown on VA x-ray in December 2007), there was no objective evidence of any additional findings or pertinent abnormalities in either wrist.  

Also of record is a letter from a family physician, Dr. H. J. Marion, dated in April 2011, to the effect that the Veteran has chronic bilateral wrist pain due to joint disease.  Dr. Marion opined that the Veteran's current findings were at least as likely as not related to the "findings" she had in service.  

Regarding the Veteran's contentions, while she is competent to describe her experiences and symptoms, the etiology of her current bilateral wrist disability may not be diagnosed via lay observation alone, and she is not shown to have the expertise to provide an opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue of whether the claimed disability is due to service, this question falls outside the realm of common knowledge of a lay person.  See Jandreau, at 1377 n.4 (Fed. Cir. 2007).  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. § 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, at 1376-77 (2007) that competent medical evidence is required when the determinative issues involve either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Concerning the Veteran's testimony that she did not seek medical attention for her wrist problems in service because she didn't want to get "written up" or "disciplined," and avoided going on sick call as much as possible, the Board finds that her assertions are inconsistent with the objective evidence of record and declines to assign her allegations any evidentiary weight.  In this regard, the Board notes that the STRs showed that the Veteran went on sick call for various innocuous maladies, including menstrual cramps, cold symptoms, headaches, left foot pain and a bee sting.  In fact, the STRs showed that she was seen for URIs and headaches on multiple occasions in service.  That the Veteran went on sick call for relatively minor maladies on numerous occasions during her three years of service, but never mentioned what she now claims were chronic wrist problems out of an alleged fear that she would be disciplined for seeking medical treatment is not realistic or believable, and raises serious doubts as to her ability to provide accurate and reliable historical information.  Furthermore, the Veteran has not offered any explanation as to why she did not report any right wrist problems until some 18 years after her discharge from service.  

The objective evidence in this case showed that the Veteran was seen at a VA ER for left wrist pain of one day duration in October 1984, and that her pain had resolved when seen by orthopedic services the following day.  Other than a reported history of left wrist pain of three days duration on a VA outpatient note in May 1991, the evidence does not show any further complaints or treatment for any wrist problems until October 2002.  Conspicuously absent from the numerous treatment records during the 18 years after her discharge from service, was any mention of a right wrist problem.  

The record also shows that the Veteran has been employed by the USPS since 1985, in a job that she described as physically demanding (See March 2008 VA outpatient note), and includes typing, and lifting and transporting heavy bundles of mail on a regular basis.  (See April 2008 lay statement).  That the Veteran would have chronic wrist pain while working in a physically demanding job for some 18 years after service, but never report or seek medical attention for any right wrist problems until 2002, is inconsistent with her allegations and the objective evidence of record, and further undermines her credibility.  

As to the favorable private medical statement, the Board finds that the opinion was vague and offered no explanation or analysis for the conclusory assessment that the Veteran's current wrist disability was related to the "findings" she had in service.  It is evident that the doctor's opinion concerning the right wrist was based entirely on the Veteran's self-reported history which, as discussed above, is inconsistent with the objective evidence of record.  As the Veteran did not seek medical attention for any wrist problems in service, and did not report any right wrist problems until more than 18 years after service, the opinion that the Veteran's current wrist problems were related to the "findings" in service is factually implausible.  In any event, as the Board does not find the Veteran to be a reliable or credible historian, any medical opinion concerning the right wrist based on the Veteran's allegations is of no probative value.  

The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  For the reasons discussed above, the Board finds that the favorable private medical opinion concerning the Veteran's right wrist disability is of no probative value.  

However, given the fact that the Veteran was shown to have an abnormality of the left wrist (benign cystic lunate bone lesion), within a few weeks of her discharge from service and is still present, the significance and etiology of which has never been addressed, the Board finds that further development of the claim for a left wrist disability should be undertaken.  Accordingly, this matter will be addressed in the remand portion of this decision.  

The Board has also considered the lay statements from the Veteran's co-workers regarding their observations of the Veteran's difficulties at work due to her bilateral wrist problems.  However, as the issue in this case is not one that can be diagnosed via lay observations, alone, the Board finds that the statements are of little probative value and declines to assign them any evidentiary weight.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As there is no credible evidence of a right wrist disability in service or any reported symptoms of a right wrist disorder until nearly two decades after service, and no persuasive competent evidence of a causal connection between the Veteran's current right wrist problems and service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, service connection for a right wrist disability is denied.  

Based on the discussion above, the Board finds that the preponderance of the competent probative medical evidence is against the claim for a right wrist disability.  Therefore, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

To the extent that new and material evidence has been submitted to reopen the claim of service connection for sinusitis, the appeal to reopen is granted.  

To the extent that new and material evidence has been submitted to reopen the claim of service connection for a bilateral wrist disability, the appeal to reopen is granted.  

Service connection for sinusitis is granted.  

Service connection for a right wrist disability is denied.  


REMAND

Concerning the claim for a left wrist disability, the Board finds that additional development must be accomplished prior to appellate review.  

The evidence of record showed that the Veteran was seen by VA for left wrist pain a couple of weeks after her discharge from service in 1984.  At that time, the Veteran denied any history of trauma and reported that her wrist pain began when she was doing push-ups the night before.  The Veteran made no mention of any prior history of wrist problems.  X-ray studies at that time revealed a well circumscribed benign cystic lesion on the left lunate bone.  When evaluated by VA orthopedic services the following day, the Veteran reported that her left wrist pain had resolved, and an examination of her hand was normal.  A more recent VA X-ray study in December 2007, showed that the cystic lesion was still present.  

Although the current evidence of record does not show any additional abnormalities of the left wrist, a private doctor reported that the Veteran has "joint disease associated with pain on dorsiflexion of at least 15 degrees," and opined that the Veteran's current wrist disability was related to service.  

In this case, the significance and etiology of the cystic lesion has never been addressed by any qualified healthcare provider.  As the lunate bone is anatomically in the left wrist and was discovered within weeks of her discharge from service, an examination should be undertaken to determine the etiology of the cystic lesion and its possible relationship to the Veteran's current left wrist complaints.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent lay or medical evidence of a current disability or persistent or recurrent symptoms of disability, and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4)(i) (2013).  As the Veteran has never been examined by VA to determine the nature or etiology of the left wrist abnormality, further development is necessary prior to appellate review.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The Veteran should be asked to provide VA with authorization to obtain all treatment records from Dr. H. J. Marion, in Columbia, SC.  After obtaining the Veteran's consent, the AMC should contact Dr. Marion and request that he submit all of the Veteran's treatment records and to provide an explanation for his assertion that the Veteran has "joint disease" in the left wrist that is related to service.  

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and, if feasible, etiology of her left wrist complaints.  The claims file and a copy of this remand should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All indicated tests, including x-ray studies of the left wrist should be performed.  The examiner should provide a response to the following:  

Does the Veteran have a cystic lesion on the left lunate bone at present?  If so, is it at least as likely as not that the cystic lesion was present in service or is otherwise related to service?  

If the answers to the above questions are in the affirmative, is it at least as likely as not that the Veteran's current left wrist disability is etiologically related to the cystic lesion?  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

It would be helpful if the examiner provided a general discussion of the etiology of benign cystic lesions on the lunate bone, and its effect on function of the wrist.  A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  The clinical findings and reasons that form the basis of any opinion should be clearly set forth in the report.  If the examiner is only able to theorize or speculate as to these matters, they should so state and provide a detailed explanation as to why that is so.  If the examiner is unable to render an opinion because of a lack of specified evidence, the AMC should attempt to obtain that evidence and return the claims file to the examiner for completion of the opinion.  

3.  After the requested development has been completed, the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



___________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


